JUDGE GAYLE
delivered the opinion of the Court.
It is assigned as error, that a judgement by default was rendered against the plaintiff in error, when no writ or other notice had been served on him.
There, is no writ in the record, but the transcript shews that there was an affidavit to hold to bail, and a bail bond given by defendant below ; that he appeared and attended to the taking of depositions, and that the sheriff mude a return purporting to be an endorsement on the writ. On the two last circumstances but little reliance is placed, but taken in connexion with the others, the conclusion that a writ was issued and executed, cannot be resisted.
Judgement affirmed.